Citation Nr: 0826443	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  06-34 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Leeds, 
Massachusetts


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility from 
January 13, 2006, to January 28, 2006, and on June 2, 2006.


WITNESS AT HEARING ON APPEAL

Sister of Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION


The veteran, the appellant, served on active duty November 
1969 to June 1976.  

This appeal arises from determinations of the Northampton VA 
Medical Center in Leeds, Massachusetts.

In November 2007, the veteran's sister appeared before the 
undersigned for a hearing at the Central Office in Washington 
D.C.  A transcript of that hearing has been associated with 
the claims folder.


FINDING OF FACT

Prior to a decision on the issue under appeal, the 
Northampton VA Medical Center received notification that the 
veteran died in November 2006.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the claims file reflects that, in July 2006, the 
veteran designated his sister as his power-of-attorney.  

During his lifetime, his sister acted on his behalf and 
perfected his appeal of the decision by the Northampton VA 
Medical Center to deny payments for the cost of medical 
expenses incurred during a January 2006 hospitalization as 
well as outpatient services received in June 2006.  

Unfortunately, the appellant died during the pendency of the 
appeal.  Specifically, a November 5, 2006, VA Form 119, 
Report of Contact, reflects that the veteran's sister (his 
designated power of attorney) notified the Northampton VA 
Medical Center that the veteran had died.  A Certificate of 
Death submitted by the veteran's sister at the November 2007 
Central Office hearing reflects that he died on November [redacted], 
2006.  

As a matter of law, appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Therefore, 
this appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


